      Case 1:19-cv-01290-AJN-BCM Document 69 Filed 04/07/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                               4/7/21
JAMES J. POLIDORA,
               Plaintiff,                           19-CV-1290 (AJN) (BCM)
       -against-                                    ORDER
D'AGOSTINO & ASSOCIATES,
               Defendant.

BARBARA MOSES, United States Magistrate Judge.

       The Court has received and reviewed defendant's letter-application dated April 1, 2021

(Dkt. No. 66), raising a discovery dispute. If plaintiff intends to respond, his responding letter

must be filed no later than April 8, 2021, and must comply with Moses Ind. Prac. §

1(d). Defendant’s optional reply letter will then be due no later than April 12, 2021. The Court

will address the dispute during the previously-scheduled status conference on April 14, 2021.

Dated: New York, New York
       April 7, 2021
                                             SO ORDERED.



                                             ________________________________
                                             BARBARA MOSES
                                             United States Magistrate Judge
